Per Curiam:
By the order of this court setting aside the verdict herein and ordering a new trial, the foundation of the judgment was taken away. The issues raised by the pleading are now undisposed of and until" such issues are tried and determined there can be no judgment in the action. The order is, therefore,, reversed, with ten dollars costs and disbursements, and the motion to vacate the judgment .granted. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.